DETAILED ACTION
Response to Amendment
	The Amendment filed September 13, 2022 has been entered. Claims 1-4, 7-16, and 18-23 remain pending in the application. Claims 5, 6, and 17 have been cancelled. Applicant's amendments to the claims have overcome the objection to the specification and the 35 U.S.C. 112(d) rejections previously set forth in the Non-Final Office Action mailed May 13, 2022.
		
Status of the Claims
Claims 1 and 11 are objected to because of informalities.
Claims 1-4, 7-9 and 20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable.
Claims 10-16, 18-19, and 23 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable.
Claims 21 and 23 are objected to as being dependent upon a rejected base claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1 recites “command information” in “wherein the memory system is configured to receive command information on the one or more commands.” The claim should recite the command information based on the previously recited “command information on the one or more commands.”
Claim 11 recites “one or more commands” in “perform a pre-operation on one or more commands based on the command information.” The claim should recite the one or commands based on the previously recited “command information on one or more commands.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharifie et al. (US 2017/0060422).
Regarding claim 1, Sharifie et al. disclose: 
A data processing system comprising: 
a memory system to store data and information (FIG. 5 Memory System 100); and 
a host in communication with the memory system (FIG. 5 Host Computer System 110) and including a submission queue for queueing one or more command to be processed by the memory system (FIG. 5 Memory Command Submission Queue 111A), the host configured to provide the memory system with submission queue tail pointers indicating tails of the submission queue ([0056] In an operation 452, the host computer system 110 issues a “doorbell” message in the form of one or more PCIe transaction layer packets (TLP) 452A to the memory device 121 to notify the memory device that a new non-volatile memory command has been issued to the memory command submission queue 111A. The doorbell message is initiated when the tail of the non-volatile memory command has been issued to the memory command submission queue 111 submission) and command information on the one or more commands (FIG. 2 memory command 200, FIG. 3 Command memory fields, and FIG. 4B Command header), 
wherein the memory system is configured to receive command information on the one or more commands (FIG. 4A steps 405 and 410; FIG. 5 step 453; [0057] In an operation 453, the out of order selection module 136 fetches the metadata of the non-volatile memory commands in the memory command submission queue 111A and parses the metadata of each of the non-volatile memory commands), perform a pre-operation on the one or more commands based on the command information (FIG. 4A step 415 Re-ordering non-volatile memory commands according to currently available non-volatile memory device resources; FIG. 5 step 454), and fetch the one or more command from the submission queue according to a first order ([0060] In another implementation, the memory device 121 fetches the non-volatile memory commands from multiple selected non-volatile memory command submission queues 111A-n, in operation 453. The fetch can be in the form of one or more PCIe TLPs 453A. The fetched non-volatile memory commands are fetched from the non-volatile memory command submission queues 111A-n in the form of one or more PCIe TLPs 453B. The fetched the non-volatile memory commands are placed in the memory command store 137; [0004] The non-volatile memory controller fetches the commands in a serial order that the host computer system issued the non-volatile memory commands in the memory command queues), and 
wherein the memory system is further configured to perform the pre-operation by determining a processing order of the one or more commands, and queue, after fetching of the one or more commands from the submission queue, the one or more commands in a command queue included in the memory system according to the processing order different from the first order ([0060] In an operation 457, the out of order selection module 136 identifies which of the fetched non-volatile memory commands in the memory command store 137 correspond with currently available, non-volatile memory resources. The out of order selection module 136 can also reorder the non-volatile memory commands placed in the memory command store 137 to correspond to the currently available non-volatile memory resources).
Regarding claim 2, Sharifie et al. further disclose: 
The data processing system of claim 1, wherein the pre-operation includes an operation performed prior to fetching the one or more command and processing the one or more command (FIG. 4A step 415 Re-ordering non-volatile memory commands according to currently available non-volatile memory device resources; FIG. 5 step 454).
Regarding claim 3, Sharifie et al. further disclose: 
The data processing system of claim 1, wherein the memory system is further configured to process a queued command queued in the command queue (FIG. 1 Fetched Command Queues 132A-D; [0048] The out of order selection module places the fetched non-volatile memory commands in the memory command store 137 (i.e. corresponding to fetched command queues 132), and executes the non-volatile memory commands the corresponding order), and provide a completion response to a completion queue of the host ([0062] In an operation 459, the memory device 121 issues one or more PCIe TLPs 459A to the host computer system 110 when the execution of the fetched non-volatile memory command is completed to notify the host computer system that the fetched non-volatile memory command has been executed. The notification that the fetched non-volatile memory command has been executed can be stored in one or more of the memory command completion queues 111A′-n′).
Regarding claim 4, Sharifie et al. further disclose: 
The data processing system of claim 1, wherein the command information (FIG. 2 memory command 200, FIG. 3 Command memory fields, and FIG. 4B Command header) includes at least one of address information (FIG. 3 Starting LBA; [0039] These are example fields and many different types of information and format of the fields can be included in the memory command 200), command type information ([0038] categorizing commands such as write, read, short read, long read commands. Other example memory commands include being part of a stream of commands…the foregoing are merely non-exclusive lit of example memory commands; [0046] FIG. 4B illustrates an example non-volatile memory command header (DW0) fields 440, for implementing embodiments of the present disclosure. The non-volatile memory command header (DW0) fields 440 can include a command opcode field in bits 0-7, a fused operation field in bits 08-09, reserved field in bits 10-13, PRP or SGL data transfer type field in bits 14-15, and command identifier field in bits 16-31. The command opcode field in bits 0-7 provide an indication of the type of memory command such as a read, write or admin type memory command), or submission queue identifier information ([0046] The command identifier field in bits 16-31 may be used to specify a unique non-volatile memory command identifier combined with the submission queue identifier).
Regarding claim 7, Sharifie et al. further disclose: 
The data processing system of claim 1, wherein the memory system is configured to fetch the one or more commands according to the first order in which the one or more commands are queued in the submission queue ([0060] In another implementation, the memory device 121 fetches the non-volatile memory commands from multiple selected non-volatile memory command submission queues 111A-n, in operation 453. The fetch can be in the form of one or more PCIe TLPs 453A. The fetched non-volatile memory commands are fetched from the non-volatile memory command submission queues 111A-n in the form of one or more PCIe TLPs 453B. The fetched the non-volatile memory commands are placed in the memory command store 137; [0004] The non-volatile memory controller fetches the commands in a serial order that the host computer system issued the non-volatile memory commands in the memory command queues).
Regarding claim 9, Sharifie et al. further disclose: 
The data processing system of claim 4, wherein the address information includes at least one of start address information of a data chunk to be processed by the command (FIG. 3 Starting LBA), or size information of the data chunk.
Regarding claim 20, Sharifie et al. further disclose: 
The data processing system of claim 1, wherein the memory system is configured to receive the command information on the one or more commands that have been queued in the submission queue of the host but have not been fetched ([0059] The memory device 121 also records the identity of the fetched non-volatile memory command so that the memory device and identify which of the non-volatile memory commands have been fetched and which non-volatile memory commands have yet to be fetched since the commands are fetched out of order and not in a first in first out (FIFO) manner).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifie et al. as applied to claim 1 above, and further in view of Fruchter et al. (US 2021/0089458).
Regarding claim 10, Sharifie et al. further disclose: 
The data processing system of claim 9, wherein the memory system is configured to perform the pre-operation by allocating a buffer area included in the memory system for the command ([0004] The non-volatile memory controller fetches the new memory command from the memory command queues and starts to perform a flow of operations for processing and executing the fetched memory command. Each operation involving different processes of firmware code (CPU) and/or hardware modules. Examples for such processes include, but not limited to: preparing memory buffers; [0038] The memory command 200 can also allocate buffers)…
Sharifie et al. do not appear to explicitly teach allocating a buffer area “based on the size information of the data chunk.” However, Fruchter et al. disclose:
based on the size information of the data chunk ([0061] By using the dynamically allocated memory space for data buffering, particular embodiment may allocate memory space as needed based on the data size to be buffered and reduce memory waste and avoid buffer overflow when the data to be buffered has variable sizes; [0073] the system may determine the buffer size (and dynamically allocate the corresponding memory space) based on the size of the data chunks (e.g., a frame, a portion of a frame, a surface size, a slice, a tile, a tile row) that need to be buffered).
Sharifie et al. and Fruchter et al. are analogous art because Sharifie et al. teach memory command fetching and Fruchter et al. teach processing data buffering.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, having the teachings of Sharifie et al. and Fruchter
et al. before him/her, to modify the teachings of Sharifie et al. with the Fruchter et al. teachings
of dynamic buffer allocation because performing the pre-operation by allocating a buffer area
based on the size of the data chunk would improve the overall efficiency of system performance
by using less memory space for buffering data and reduce the memory footprint of the data
buffering process (Fruchter et al. [0061]).

Claims 11-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifie et al. and Jeong et al. (US 2017/0286205).
Regarding claim 11, Sharifie et al. disclose: 
A memory system comprising: 
a memory device configured to store data (FIG. 5 Memory System 100); 
...a host (FIG. 5 Host Computer System 110) and configured to receive a submission queue tail pointers ([0056] In an operation 452, the host computer system 110 issues a “doorbell” message in the form of one or more PCIe transaction layer packets (TLP) 452A to the memory device 121 to notify the memory device that a new non-volatile memory command has been issued to the memory command submission queue 111A. The doorbell message is initiated when the tail of the non-volatile memory command has been issued to the memory command submission queue 111 submission) and command information (FIG. 2 memory command 200, FIG. 3 Command memory fields, and FIG. 4B Command header) on one or more commands corresponding to the submission tail pointers from the host (FIG. 4A steps 405 and 410; FIG. 5 step 453; [0057] In an operation 453, the out of order selection module 136 fetches the metadata of the non-volatile memory commands in the memory command submission queue 111A and parses the metadata of each of the non-volatile memory commands), perform a pre-operation on one or more commands based on the command information (FIG. 4A step 415 Re-ordering non-volatile memory commands according to currently available non-volatile memory device resources; FIG. 5 step 454), and fetch the one or more commands from a submission queue of the host according to the first order ([0060] In another implementation, the memory device 121 fetches the non-volatile memory commands from multiple selected non-volatile memory command submission queues 111A-n, in operation 453. The fetch can be in the form of one or more PCIe TLPs 453A. The fetched non-volatile memory commands are fetched from the non-volatile memory command submission queues 111A-n in the form of one or more PCIe TLPs 453B. The fetched the non-volatile memory commands are placed in the memory command store 137; [0004] The non-volatile memory controller fetches the commands in a serial order that the host computer system issued the non-volatile memory commands in the memory command queues); 
a command queue configured to queue a fetched command (FIG. 1 Fetched Command Queues 132A-D); and 
a processor in communication with the memory device and configured to control the memory device to process the fetched command queued in the command queue ([0033] The process logic blocks 123A-n can include hardware, firmware and software implemented logic and devices for performing the internal operations of the memory device 121. Some examples of internal operations performed by the process logic blocks 123A-n include controlling the memory device 121 such as a memory control unit, a processor), and 
wherein...is further configured to perform the pre-operation by determining a processing order of the one or more commands, and queue, after fetching of the one or more commands from the submission queue, the one or more commands in the command queue according to the processing order different from the first order ([0060] In an operation 457, the out of order selection module 136 identifies which of the fetched non-volatile memory commands in the memory command store 137 correspond with currently available, non-volatile memory resources. The out of order selection module 136 can also reorder the non-volatile memory commands placed in the memory command store 137 to correspond to the currently available non-volatile memory resources).
Sharifie do not appear to explicitly teach “a host interface in communication with a host and configured to receive…” However, Jeong et al. disclose:
a host interface in communication with a host and configured to receive (FIG. 3 Host I/F; [0044] The host interface 212 may perform a communication with the host 100. For example, the host interface 212 may include a first doorbell register (SQT doorbell) 213 for writing a tail pointer (TP) doorbell (new SQ tail) of the submission queue 123 of the host 100; [0046] [0046] The host interface 212 provides an interface with the storage device 200 in response to a bus format of the host 100)
Sharifie et al. and Jeong et al. are analogous art because Sharifie et al. teach memory command fetching and Jeong et al. teach a host interface with doorbell notification.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, having the teachings of Sharifie et al. and Jeong et
al. before him/her, to modify the teachings of Sharifie et al. with the Jeong et al. teachings of a
host interface because including the host interface would enable communication between the
host and the memory device.
Regarding claim 12, Jeong et al. further disclose:
The memory system of claim 11, wherein the host interface is further configured to provide a completion response to a completion queue of the host in response to a completion of processing of the fetched command ([0044] The host interface 212 may include a second doorbell register (CQH doorbell) 214 in which the host 100 writes whether a head pointer (HP) (new CQ head) of the completion queue 125 is updated and writes a location of the updated head pointer (HP)).
Regarding claim 13, Sharifie et al. further disclose: 
The memory system of claim 11, wherein the command information (FIG. 2 memory command 200, FIG. 3 Command memory fields, and FIG. 4B Command header) includes at least one of address information (FIG. 3 Starting LBA; [0039] These are example fields and many different types of information and format of the fields can be included in the memory command 200), command type information ([0038] categorizing commands such as write, read, short read, long read commands. Other example memory commands include being part of a stream of commands…the foregoing are merely non-exclusive lit of example memory commands; [0046] FIG. 4B illustrates an example non-volatile memory command header (DW0) fields 440, for implementing embodiments of the present disclosure. The non-volatile memory command header (DW0) fields 440 can include a command opcode field in bits 0-7, a fused operation field in bits 08-09, reserved field in bits 10-13, PRP or SGL data transfer type field in bits 14-15, and command identifier field in bits 16-31. The command opcode field in bits 0-7 provide an indication of the type of memory command such as a read, write or admin type memory command), or submission queue identifier information ([0046] The command identifier field in bits 16-31 may be used to specify a unique non-volatile memory command identifier combined with the submission queue identifier).
Regarding claim 14, Sharifie et al. further disclose: 
The memory system of claim 13, wherein the host interface (as taught by Jeong et al. in claim 11) is further configured to receive additional command information on the one or more commands from the host and the additional command information includes at least one of address information, command type information, or submission queue identifier information (FIG. 2 memory command 200, FIG. 3 Command memory fields, and FIG. 4B Command header; Each additional command received has the command information; [0064] the non-volatile memory command submission queue 111A is a substantially continuous process).
Regarding claim 15, Sharifie et al. further disclose: 
The memory system of claim 14, wherein the processing order of the one or more commands is based on the address information of each of the one or more commands ([0045] In an operation 415, the memory device 121 identifies the currently available non-volatile memory resources and re-orders the non-volatile memory commands to correspond with the currently available non-volatile memory resources).
Regarding claim 16, Sharifie et al. further disclose: 
The memory system of claim 15, wherein the host interface is (as taught by Jeong et al. in claim 11) configured to fetch the one or more commands according to the first order in which the one or more commands are queued in the submission queue ([0060] In another implementation, the memory device 121 fetches the non-volatile memory commands from multiple selected non-volatile memory command submission queues 111A-n, in operation 453. The fetch can be in the form of one or more PCIe TLPs 453A. The fetched non-volatile memory commands are fetched from the non-volatile memory command submission queues 111A-n in the form of one or more PCIe TLPs 453B. The fetched the non-volatile memory commands are placed in the memory command store 137; [0004] The non-volatile memory controller fetches the commands in a serial order that the host computer system issued the non-volatile memory commands in the memory command queues).
Regarding claim 18, Sharifie et al. further disclose: 
The memory system of claim 13, wherein the address information includes at least one of start address information of a data chunk to be processed by the command (FIG. 3 Starting LBA), or size information of the data chunk.
Regarding claim 22, Sharifie et al. further disclose: 
The memory system of claim 11, wherein the command information is associated with the one or more commands that have been queued in the submission queue of the host but have not been fetched ([0059] The memory device 121 also records the identity of the fetched non-volatile memory command so that the memory device and identify which of the non-volatile memory commands have been fetched and which non-volatile memory commands have yet to be fetched since the commands are fetched out of order and not in a first in first out (FIFO) manner).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifie et al. and Jeong et al. as applied to claim 10 above, and further in view of Fruchter et al.
Regarding claim 19, Sharifie et al. further disclose: 
The memory system of claim 18, wherein the host interface (as taught by Jeong et al. in claim 11) is further configured to perform the pre-operation by allocating a buffer area included in the memory system for the one or more commands ([0004] The non-volatile memory controller fetches the new memory command from the memory command queues and starts to perform a flow of operations for processing and executing the fetched memory command. Each operation involving different processes of firmware code (CPU) and/or hardware modules. Examples for such processes include, but not limited to: preparing memory buffers; [0038] The memory command 200 can also allocate buffers)…
Sharifie et al. and Jeong et al. do not appear to explicitly teach allocating a buffer area “based on the size information of the data chunk.” However, Fruchter et al. disclose:
based on the size information of the data chunk ([0061] By using the dynamically allocated memory space for data buffering, particular embodiment may allocate memory space as needed based on the data size to be buffered and reduce memory waste and avoid buffer overflow when the data to be buffered has variable sizes; [0073] the system may determine the buffer size (and dynamically allocate the corresponding memory space) based on the size of the data chunks (e.g., a frame, a portion of a frame, a surface size, a slice, a tile, a tile row) that need to be buffered).
Sharifie et al., Jeong et al., and Fruchter et al. are analogous art because Sharifie et al. teach memory command fetching; Jeong et al. teach a host interface with doorbell notification; and Fruchter et al. teach processing data buffering.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sharifie et al., Jeong et al., and Fruchter et al. before him/her, to modify the combined teachings of Sharifie et al. and Jeong et al. with the Fruchter et al. teachings of dynamic buffer allocation because performing the pre-operation by allocating a buffer area based on the size of the data chunk would improve the overall efficiency of system performance by using less memory space for buffering data and reduce the memory footprint of the data buffering process (Fruchter et al. [0061]).

Allowable Subject Matter
Claims 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 21, the prior art of Sharifie et al., Jeong et al., Fruchter et al. when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed limitations prior to the effective filing date.
The data processing system of claim 1, wherein the memory system further comprises a command information queue configured to queue, before the pre-operation, the command information on the one or more commands in a second order related to the submission queue tail pointers.
Regarding claim 23, the prior art of Sharifie et al., Jeong et al., Fruchter et al. when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed limitations prior to the effective filing date.
The memory system of claim 11, further comprising a command information queue configured to queue, before the pre-operation, command information on the one or more commands in a second order related to the submission queue tail pointers.

Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Sharifie et al. do not disclose claim 1 limitations “wherein the memory system is configured to receive command information on the one or more commands, perform a pre-operation on the one or more commands based on the command information, and fetch the one or more command from the submission queue according to a first order, and wherein the memory system is further configured to perform the pre-operation by determining a processing order of the one or more commands, and queue, after fetching of the one or more commands from the submission queue, the one or more commands in a command queue included in the memory system according to the processing order different from the first order” (Remarks pages 8-9). The examiner respectfully disagrees. Applicant cites Sharifie et al. at paragraph [0059] to argue that the reference discloses that fetched memory commands are placed in the memory command store in the order that the non-volatile memory commands are fetched. However, in paragraph [0060] Sharifie et al. disclose a different implementation than the one described in paragraph [0059]. Sharifie et al. disclose that commands are fetched from multiple selected submissions queues and the fetched commands are placed in the memory command store. The fetched commands placed in the memory command store are reordered by the out of order selection module. Therefore, Sharifie et al. disclose the claim limitations as discussed in detail supra. The 35 U.S.C. 102(a)(2) rejection of claim 1 over Sharifie et al. is maintained. Similarly, the 35 U.S.C. 103 rejection of claim 11 over Sharifie et al. and Jeong et al. is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137